Exhibit Subsidiaries of the Registrant The chart below lists all current subsidiaries of Thomas Weisel Partners Group, Inc., a Delaware corporation, through which our business is currently conducted, and the states or jurisdictions in which they are organized. Name of Subsidiary State or Jurisdiction of Organization Thomas Weisel Partners LLC Delaware Thomas Weisel Partners (Mauritius) Mauritius Thomas Weisel International Private Limited India Thomas Weisel Capital Management LLC TWCP LLC Thomas Weisel Capital Partners (Dutch) LLC Thomas Weisel Venture Partners LLC Thomas Weisel Venture Associates LLC Thomas Weisel Healthcare Venture Partners LLC Thomas Weisel Healthcare Venture Associates LLC Thomas Weisel Global Growth Partners LLC Thomas Weisel India Opportunity LLC Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Thomas Weisel Asset Management LLC Q Street Management LLC Delaware Delaware Tailwind Associates, LLC Delaware TW Asset Management LLC Delaware Thomas Weisel Partners International Limited England and Wales Thomas Weisel Partners Insurance Services LLC Delaware TWP Passage LLC Delaware TWP Holdings Company (Canada), ULC Nova Scotia TWP Acquisition Company (Canada), Inc. Ontario Thomas Weisel Capital Corporation Ontario Thomas Weisel Partners Canada Inc. Canada Thomas Weisel Partners (USA) Inc. Ontario Thomas Weisel Partners (UK) Limited England and Wales
